


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into as of
October 30, 2015 (the “Effective Date”) by and between Galena Biopharma, Inc., a
Delaware corporation (the “Company”, or “Employer”), and Bijan Nejadnik, M.D.,
an individual and resident of the State of [California] (“Employee”).
BACKGROUND
Employer and Employee desire that Employee serve as the Company’s Chief Medical
Officer on the terms set forth in this Agreement.
AGREED TERMS
1.Engagement. Commencing on the Effective Date, Employer shall employ Employee,
and Employee shall serve, as the Executive Vice President and Chief Medical
Officer of the Company. Employee understands that his duties may change from
time to time in the discretion of Employer’s Board of Directors (hereinafter the
“Board”), but such duties shall be consistent with the duties customarily
assigned to the Chief Medical Officer of a company substantially comparable as
of the Effective Date to Employer. As a condition to the Employee’s employment
by the Employer, Employee and Employer shall execute the Employee
Confidentiality, Non-Competition, and Proprietary Information Agreement attached
hereto as Exhibit 1 and made a part hereof (the “Confidentiality Agreement”).
2.    Duties. Employee shall perform faithfully, diligently and to the best of
his ability all duties assigned to him by the Board. Employee shall perform the
services contemplated under this Agreement in accordance with the policies
established by the Board and under the direction of the Company’s President and
Chief Executive Officer. Employee shall have such corporate power and authority
as shall reasonably be required to enable his to discharge his duties under this
Agreement. Employee’s services hereunder shall be rendered at the Company’s
principal executive offices, except for travel when and as required in the
performance of Employee’s duties hereunder.
3.    Time and Efforts. Employee shall devote all of his business time, efforts,
attention and energies to Employer’s business and the discharge of his duties
hereunder. Notwithstanding the foregoing, except as otherwise agreed to in
writing, Employee shall have the right to perform such incidental services as
are necessary in connection with (a) his private, passive investments, (b)
charitable or community activities, (c) participation in trade or professional
organizations and (d) service on the board of directors (or comparable body) of
not more than one third-party entity or organization that does not compete with
the Company Business (as defined in the Confidentiality Agreement), so long as
the foregoing do not interfere with Employee’s performance of his duties
hereunder as determined in good faith by the Company.

- .

--------------------------------------------------------------------------------




4.    Compensation. As the total consideration for Employee’s services rendered
under this Agreement, Employer shall pay or provide Employee the following
compensation and benefits:
4.1    Signing Bonus. Employee shall be entitled to a one-time signing bonus
(the “Signing Bonus”) of $100,000.00, payable on the first payroll date
following the Effective Date.
4.2    Salary. Employee shall be entitled to receive an annual base salary
during the Term of $400,000.00 (hereinafter the “Base Salary”), payable in
accordance with the usual payroll practices of Employer as established from time
to time.
4.3    Discretionary Bonus. Employee shall be eligible to receive during each
calendar year, commencing in 2016, a discretionary annual target performance
bonus of up to 30% of the Base Salary. The amount of any such bonus shall be
determined by the Board, or the Compensation Committee of the Board, in their
sole discretion.
4.4    Stock Option. As soon as practicable on or after the Effective Date, the
Company shall grant Employee under the Company’s Amended and Restated 2007
Incentive Plan, as amended (the “Plan”), a stock option (“Option”) to purchase
350,000 shares of the Company’s common stock. The Option shall vest in sixteen
(16) equal quarterly installments of 21,875 shares each over four years
beginning on the first quarterly anniversary of the Effective Date, provided, in
each case, that Employee remains in the continuous employ of Employer through
such quarterly anniversary date. The Option shall (a) be exercisable at an
exercise price per share equal to the closing market price of the Company common
stock on the date of the grant, (b) have a term of ten years, and (c) be on such
other terms as shall be set forth in the Company’s customary form of stock
option agreement under the Plan evidencing the Option.
4.5    Expense Reimbursement. Employer shall reimburse Employee for reasonable
business expenses incurred by Employee in connection with the performance of
Employee’s duties in accordance with Employer’s usual practices and policies in
effect from time to time. Any reimbursements hereunder shall be paid to Employee
in accordance with the Company’s expense reimbursement policies and procedures
from time to time in effect.
4.6    Vacation. Employee shall be entitled to up to 20 days, prorated for any
period of less than a full calendar year, of paid “time off’ (vacation days plus
sick time/personal time) for each calendar year in accordance with the Company’s
policies from time to time in effect, in addition to holidays observed by the
Company. Paid time off may be taken at such times and intervals as the Employee
shall determine, subject to the conflicting business needs of the Company, and
otherwise shall be subject to the Company’s policies in effect from time to
time. The number of paid time off days will accrue per pay period and will stop
accruing in a calendar year once 20 days have been accrued.
4.7    Employee Benefits. The Company shall provide Employee and his dependents,
if any, with coverage under any and all medical, dental and vision plans and
other benefit programs available generally to the Company’s senior executives
and their dependents, to

2
- .

--------------------------------------------------------------------------------




the extent Employee and his dependents satisfy the applicable eligibility
requirements, and the Company shall pay, directly or indirectly, the premiums
associated with any such medical plans to the same extent the Company pays such
premiums for other senior executives of the Company. Employee shall be eligible
to participate in any medical insurance and other employee benefits made
available generally by Employer to all senior executives under Employer’s plans
and employment policies in effect from time to time. Employee acknowledges and
agrees that any such plans or policies now or hereafter in effect may be
modified or terminated by Employer at any time in its discretion.
4.8    Payroll Taxes. Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.
5.    Termination. This Agreement and Employee’s employment may be terminated as
set forth in this Section 5.
5.1    Termination by Employer for Cause; Termination by Employee. Employer may
terminate Employee’s employment hereunder for “Cause” (as hereinafter defined)
upon notice to Employee. “Cause” for the purpose of this Agreement shall mean
any of the following:
(a)    Employee’s breach of any material term of this Agreement, including its
Exhibits; provided that the first occasion of any particular breach shall not
constitute Cause unless Employee shall have previously received written notice
from Employer stating the nature of such breach and affording Employee at least
ten days to correct such breach;
(b)    Employee s conviction of, or plea of guilty or nolo contendere to, any
felony or other crime of moral turpitude;
(c)    Employee’s act of fraud or dishonesty injurious to Employer or its
reputation;
(d)    Employee’s continual failure or refusal to perform his material duties as
required under this Agreement after written notice from Employer stating the
nature of such failure or refusal and affording Employee at least ten days to
correct the same;
(e)    Employee’s act or omission that, in the reasonable determination of
Employer’s Board (or a Committee of the Board), indicates alcohol or drug abuse
by Employee; or
(f)    Employee’s act or personal conduct that, in the judgment of the Board (or
a Committee of the Board), gives rise to a material risk of liability of
Employee or Employer under federal or applicable state law for discrimination,
or sexual or other forms of harassment, or other similar liabilities to
subordinate employees.

3
- .

--------------------------------------------------------------------------------




Employee may terminate his employment hereunder, for any reason or no reason,
upon 30 days prior notice to Employer.
Upon termination of Employee’s employment by Employer for Cause or by Employee
for any reason, all compensation and benefits to Employee hereunder shall cease
except that Employee shall be entitled to payment, not later than the date of
termination, of (i) any accrued but unpaid salary and unused paid time off (only
as accrued during the then-current year of employment), and (ii) reimbursement
of business expenses accrued but unpaid as of the date of termination.
5.2    Termination by Employer without Cause. Employer may also terminate
Employee’s employment without Cause; provided, however, that Employer shall
remain obligated to continue paying in accordance with Section 4.1 Employee’s
Base Salary at the time of termination for a period of six months following the
termination. Upon any termination pursuant to this Section 5.2, Employee shall
be entitled to payment of any unused vacation time (only as accrued as of the
date of such termination as provided in this Agreement and in accordance with
applicable law) and reimbursement of business expenses accrued but unpaid as of
the date of termination.
5.3    Death or Disability. Employee’s employment will terminate automatically
in the event of Employee’s death or upon notice from Employer in event of
Employee’s permanent disability. Employee’s “permanent disability” shall have
the meaning ascribed to such term in any policy of disability insurance
maintained by Employer (or Employee, as the case may be) with respect to
Employee, or if no such policy is then in effect, shall mean Employee’s
inability to fully perform his duties hereunder with or without reasonable
accommodation for any period of at least ninety (90) consecutive days, or for a
total of one hundred twenty (120) days, whether or not consecutive, within any
period of one hundred eighty (180) consecutive days. Upon termination of
Employee’s employment as aforesaid, all compensation and benefits to Employee
hereunder shall cease and Employee, or Employee’s heirs or personal
representatives, as applicable, shall be entitled to the same compensation and
benefits as provided in Section 5.1 for termination by Employer for Cause.
6.    Indemnification; Insurance.
6.1    Indemnification. In the event that Employee is made a party or threatened
to be made a party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), other than any Proceeding
initiated by Employee or the Company related to any contest or dispute between
Employee and the Company or any of its affiliates with respect to this Agreement
or Employee 's employment hereunder, by reason of the fact that the Employee is
or was a director or officer of the Company, or any affiliate of the Company, or
is or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation or a partnership, joint venture, trust
or other enterprise, Employee shall be indemnified and held harmless by the
Company to the fullest extent permitted under applicable law and the Company's
bylaws from and against any liabilities, costs, claims and expenses, including
all costs and expenses incurred in defense of any Proceeding (including
reasonable attorneys' fees). Costs and expenses incurred by Employee in defense
of such Proceeding

4
- .

--------------------------------------------------------------------------------




(including attorneys' fees) shall be paid by the Company in advance of the final
disposition of such litigation upon receipt by the Company of: (i) a written
request for payment; (ii) appropriate documentation evidencing the incurrence,
amount and nature of the costs and expenses for which payment is being sought;
and (iii) an undertaking adequate under applicable law made by or on behalf of
Employee to repay the amounts so paid if it shall ultimately be determined that
Employee is not entitled to be indemnified by the Company under this Agreement.
6.2    Insurance. During the Employment term, the Company shall purchase and
maintain, at its own expense, directors' and officers' liability insurance
providing coverage to Employee on terms that are no less favorable than the
coverage provided to other directors and similarly situated executives of the
Company.
7.    Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to Employee pursuant to this Agreement or any other agreement
or arrangement with the Company which is or may become subject to recovery under
any law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement). The Company will make any determination for
clawback or recovery in its sole discretion and in accordance with any
applicable law or regulation.
8.    Severable Provisions. The provisions of this Agreement are severable and
if any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.
9.    Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon and enforceable by the parties and their respective
successors, assigns, heirs and representatives; provided, however, that neither
party may assign this Agreement without the prior written consent of the other
party; and, provided further, that this Agreement may be assigned by the Company
to a successor (whether direct or indirect, by purchase, merger, consolidation
or otherwise) to all or substantially all of the business or assets of Employer.
10.    Entire Agreement. This Agreement, including the Confidentiality
Agreement, contains the entire agreement of the parties relating to the subject
matter hereof, and the parties hereto have made no agreements, representations
or warranties relating to the subject matter of this Agreement that are not set
forth otherwise therein or herein. Except as expressly provided herein, this
Agreement (including the Confidentiality Agreement) supersedes any and all prior
or contemporaneous agreements, written or oral, between Employee and Employer
relating to the subject matter hereof.
11.    Amendment. No modification of this Agreement shall be valid unless made
in writing, approved by the Board (or a committee of the Board) and signed by
the parties hereto. The parties hereto agree that in no event shall an oral
modification of this Agreement be enforceable or valid.

5
- .

--------------------------------------------------------------------------------




12.    Governing Law; Arbitration.
12.1    Governing Law. This Agreement is and shall be governed and construed in
accordance with the laws of the State of California without giving effect to the
choice-of-law rules of California.
12.2    Employer and Employee agree that arbitration pursuant to this
Section 12.2 shall be the sole and exclusive method for resolving any claim or
dispute arising out of or relating to the rights and obligations of the Company
and Employee pursuant to this Agreement. Employer and Employee shall mutually
agree on the arbitrator; provided, however, that if Employer and Employee cannot
mutually agree on the arbitrator, either Employer or Employee can request that
JAMS, Inc. (“JAMS”) select the arbitrator. The arbitrator shall have at least
ten (10) years’ experience with respect to employment matters. Any such
arbitration shall be held in San Francisco, California, under JAMS’s Employment
Arbitration Rules & Procedures (the “JAMS Rules & Procedures”) then in effect. A
copy of the current JAMS Rules & Procedures is attached hereto as Exhibit A. The
JAMS Rules & Procedures are also available online at
www.jamsadr.com/rules-employment arbitration . The arbitrator shall set a
limited time period and establish procedures designed to reduce the cost and
time for discovery while allowing Employer and Employee an opportunity, adequate
in the sole judgment of the arbitrator, to discover relevant information from
the opposing parties about the subject matter of the dispute. The arbitrator
shall rule upon motions to compel or limit discovery and shall have the
authority to impose sanctions, including attorneys’ fees and costs, to the same
extent as a court of law or equity, should the arbitrator determine that
discovery was sought without substantial justification or that discovery was
refused or objected to without substantial justification. The decision of the
arbitrator shall be written, shall be in accordance with applicable law, and
shall be supported by written findings of fact and conclusions of law which
shall set forth the basis for the decision of the arbitrator. The arbitrator
shall render a written decision on the claim or dispute presented as soon as
practicable and in any event not more than forty-five (45) days after the close
of evidence and briefing. The decision of the arbitrator as to the validity and
amount of any claim disputed by Employer and Employee shall be binding and
conclusive upon such parties to this Agreement, and notwithstanding anything in
this Section 12.2, such parties shall be required to act in accordance with such
decision. Judgment upon any award rendered by the arbitrator may be entered in
any court having jurisdiction. Employer will pay all costs of the arbitration,
including administrative and arbitrator fees, other than costs the parties would
normally incur in a civil action. In the event that a judgment is made pursuant
to this Section 12.2, all reasonable out of pocket costs and reasonable legal
costs incurred by the prevailing party shall be paid by the non-prevailing
party. Any decision, judgment, ruling, finding, award or other determination of
the arbitrator and any information disclosed in the course of any arbitration
hereunder shall be kept confidential by Employer and Employee, and any court
order to enforce the decision, judgment, ruling, finding, award or other
determination of the arbitrator shall be filed under seal. This agreement to
arbitrate is freely negotiated between Employee and Employer and is mutually
entered into between the parties. Each party fully understands and agrees that
they are giving up certain rights otherwise afforded them by civil court
actions, including, but not limited to, the right to a jury trial.

6
- .

--------------------------------------------------------------------------------




/s/ BN By initialing here, Employee acknowledges he has read this Section 12.2
and agrees with the arbitration provisions herein.
13.    Notice. All notices and other communications under this Agreement shall
be in writing and mailed, electronically mailed, telecopied (in case of notice
to Employer only) or delivered by hand or by a nationally recognized courier
service guaranteeing overnight delivery to a party at the following address (or
to such other address as such party may have specified by notice given to the
other party pursuant to the provision):
If to Employer:


Galena Biopharma, Inc.
Attention: Chief Executive Officer
2000 Crow Canyon Place, Suite 380
San Ramon, California 95483
Phone: 855-855-4253


If to Employee:


Through the Company e-mail or the Company regular mail box, if utilized by the
Company, or if Employee shall no longer be employed, to Employee’s address as
reflected in the books and records of Employer.


14.    Survival. Sections 6 through 13 and Section 16 shall survive the
termination of this Agreement.
15.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement. Each party may sign this Agreement
using an electronic or handwritten signature, whether on an original or an
electronic counterpart of this Agreement.
16.    Attorney’s Fees. In any action or proceeding to construe or enforce any
provision of this Agreement the prevailing party shall be entitled to recover
its or his reasonable attorneys’ fees and other costs of suit in addition to any
other recoveries.
[Signature Page Follows]

7
- .

--------------------------------------------------------------------------------




By signing below, each party acknowledges that it or he has read and understands
this Agreement, and each party agrees to be bound by the terms of this
Agreement.
 
EMPLOYER
 
 
 
Galena Biopharma, Inc.
 
 
 
 
 
By: /s/ Mark W. Schwartz
 
   Mark W. Schwartz, Ph.D.
 
   President and Chief Executive Officer
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
/s/ Bijan Nejadnik
 
Bijan Nejadnik, M.D.
 
 




8
- .